[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                   FILED
                                                            U.S. COURT OF APPEALS
                                 No. 08-14646                 ELEVENTH CIRCUIT
                             Non-Argument Calendar               MARCH 20, 2009
                           ________________________            THOMAS K. KAHN
                                                                    CLERK
                    D. C. Docket No. 06-00087-CR-T-24-TGW

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

AVONTA DINKENS,

                                                             Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________
                              (March 20, 2009)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

      Avonta Dinkens appeals from the district court’s order granting his 18

U.S.C. § 3582(c)(2) motion for sentence reduction. On appeal, he argues that the

district court erroneously failed to consider his arguments in support of a sentence

below the amended guidelines range, based on United States v. Booker, 543 U.S.
220 (2005), and Kimbrough v. United States, 128 S. Ct. 558 (2007). After careful

review, we affirm.

      We review the district court’s legal conclusions and questions of statutory

interpretation in a § 3582(c)(2) proceeding de novo. United States v. Moore, 541

F.3d 1323, 1326 (11th Cir. 2008), cert. denied, 129 S. Ct. 965 (2009), pet. for cert.

filed (Feb. 2, 2009) (No. 08-8554).

      The relevant factual and procedural history is as follows. In 2006, Dinkens

pled guilty to one count of being a felon in possession of a firearm, 18 U.S.C.

§ 922(g)(1) (“Count 1”), and one count of possession with intent to distribute five

grams or more of cocaine base (crack cocaine), 21 U.S.C. § 841(a)(1),

(b)(1)(B)(iii) (“Count 2”). The district court calculated Dinkens’s offense level at

29 and his criminal history category at IV, resulting in a guidelines range of 121 to

151 months’ imprisonment, and sentenced Dinkens to 120 months’ imprisonment

on Count 1 and 121 months’ imprisonment on Count 2, to run concurrently. The

district court subsequently granted a motion by the government pursuant to Federal

Rule of Criminal Procedure 35(b) and departed downward four levels to an offense

level of 25, which resulted in a guidelines range of 84 to 105 months’

imprisonment.     The district court then sentenced Dinkens to 84 months’

imprisonment as to Counts 1 and 2, to run concurrently.



                                          2
          Dinkens filed the instant § 3582(c)(2) motion based on Amendment 706 to

the Sentencing Guidelines, which, in             connection with Amendment 713,

retroactively reduced the base offense levels for crack cocaine offenses by two

levels.     The district court found that Dinkens was eligible for relief under the

Amendment. Accounting for the Rule 35(b) reduction, the district court calculated

Dinkens’s amended offense level at 23, which, when combined with a criminal

history category of IV, resulted in a guidelines range of 70 to 87 months. The

district court ultimately reduced Dinkens’s sentence to 70 months.

          We find no merit in Dinkens’s argument that the district court erred in

reducing his sentence pursuant to 18 U.S.C. § 3582(c)(2).             A district court

generally cannot modify a term of imprisonment once it has been imposed, but

§ 3582(c)(2) provides that:

          in the case of a defendant who has been sentenced to a term of
          imprisonment based on a sentencing range that has subsequently been
          lowered by the Sentencing Commission . . . the court may reduce the
          term of imprisonment, after considering the factors set forth in [18
          U.S.C. § 3553(a)] to the extent that they are applicable, if such a
          reduction is consistent with applicable policy statements issued by the
          Sentencing Commission.

18 U.S.C. § 3582(c)(2) (emphasis added).            The applicable policy statement

instructs that in determining the extent of a reduction of a defendant’s term of

imprisonment based on a retroactive guidelines amendment, the district court



                                             3
“shall substitute only the [retroactive amendment] for the corresponding guideline

provisions that were applied when the defendant was sentenced and shall leave all

other guideline application decisions unaffected.” U.S.S.G. § 1B1.10(b)(1) (2008).

The policy statement further provides that “[i]f the original term of imprisonment

imposed was less than the term of imprisonment provided by the guideline range

applicable to the defendant at the time of sentencing, a reduction comparably less

than the amended guideline range . . . may be appropriate.”               U.S.S.G.

§ 1B1.10(b)(2)(B). Otherwise, “the court shall not reduce the defendant’s term of

imprisonment under 18 U.S.C. 3582(c)(2) and this policy statement to a term that

is less than the minimum of the amended guideline range determined under

[§ 1B1.10(b)(1)].” U.S.S.G. § 1B1.10(b)(2)(A).

      We recently addressed whether Booker and Kimbrough prohibit Congress

and the Sentencing Commission from limiting the extent to which a district court

may reduce a sentence under § 3582(c)(2). See United States v. Melvin, No. 08-

13497, 2009 WL 236053 (11th Cir. Feb. 3, 2009), pet. for cert. filed (Feb. 10,

2009) (No. 08-8664). We concluded that Booker and Kimbrough did not apply to

§ 3582(c)(2) proceedings, and that “a district court is bound by the limitations on

its discretion imposed by § 3582(c)(2) and the applicable policy statements by the

Sentencing Commission.” Id. at *1.



                                         4
      In light of our decision in Melvin, we are compelled to reject Dinkens’s

argument that the district court had the authority to reduce his sentence below his

amended range pursuant to Booker and Kimbrough. Rather, the district court was

only permitted under § 3582(c)(2) to reduce Dinkens’s sentence consistent with the

applicable policy statement, which only allowed a reduction below the amended

guidelines range to the extent that was comparable with previous reductions. See

U.S.S.G. § 1B1.10(b)(2)(B). As the record here shows, the district court reduced

Dinkens’s guidelines range to the extent authorized by § 3582(c)(2) and the

§ 1B1.10 policy statement. Accordingly, we affirm.

      AFFIRMED.




                                         5